Citation Nr: 1444465	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.

3.  Entitlement to initial ratings in excess of 30 percent prior to December 4, 2013, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for right ear hearing loss, and granted service connection for left ear hearing loss with a noncompensable rating effective as of September 17, 2009.  This matter also comes before the Board from a May 2011 rating decision of that RO, which granted service connection for PTSD and assigned a 30 percent rating effective as of December 21, 2009.  In a December 2013 rating decision, the RO increased the Veteran's PTSD disability rating to 50 percent, effective as of December 4, 2013.

In December 2013, the Board remanded the issues of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable disability rating for left ear hearing loss for further development.  The case has returned to the Board for appellate review.

The issue of entitlement to service connection for a low back disorder was remanded in December 2013 along with the aforementioned issues.  Following development conducted pursuant to the Board's December 2013 remand, the RO granted service connection for a low back disorder in a July 2014 rating decision.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of (1) entitlement to an initial compensable disability rating for left ear hearing loss and (2) entitlement to initial ratings in excess of 30 percent prior to December 4, 2013, and in excess of 50 percent thereafter, for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ear hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1112, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his September 2009 claim that his bilateral hearing loss began in 1973, during which year he was in service.  In his May 2011 substantive appeal, the Veteran reported that he was exposed to noises from weaponry in service without hearing protection-and that this same noise exposure was the basis for the grant of service connection for his left ear hearing loss.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Here, the Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service; moreover, VA has previously acknowledged the Veteran's in-service noise exposure in granting service connection for left ear hearing loss.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed as having right ear hearing loss (see, e.g., June 2010 VA examination), and he reports the onset of the condition during his year of combat service in Vietnam.  Further, the Board finds that he is both competent to report observing right ear hearing loss during and since serving in combat in Vietnam and that his account of having right ear hearing loss since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his right ear hearing loss became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the credible history of right ear hearing loss in and since service, and the diagnosis of right ear hearing loss in June 2010, the Board finds that service connection for right ear hearing loss is warranted because the disability had its onset in service.


ORDER

Service connection for right ear hearing loss is granted.



REMAND

The issue of entitlement to an initial compensable disability rating for left ear hearing loss is remanded to the AOJ because it is inextricably intertwined with the grant of service connection for right ear hearing loss, for which the AOJ is empowered to issue a disability rating in the first instance.  See 38 C.F.R. § 4.85; see also Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  A combined disability rating for bilateral hearing loss should be assigned.

The issue of entitlement to initial ratings in excess of 30 percent prior to December 4, 2013, and in excess of 50 percent thereafter, for PTSD is remanded to the AOJ because, in the Veteran's January 2014 VA Form 9, he requested to testify at a hearing before a Veterans Law Judge (VLJ) via videoconference.  See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

1.  For the issue of entitlement to initial ratings in excess of 30 percent prior to December 4, 2013, and in excess of 50 percent thereafter, for PTSD, the Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

2.  For the issue of entitlement to an initial compensable disability rating for bilateral hearing loss, assign a rating and readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


